Exhibit 10(p)

RETIREMENT INCOME ASSURANCE PLAN FOR LEGACY FLEET

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)



--------------------------------------------------------------------------------

RETIREMENT INCOME ASSURANCE PLAN FOR LEGACY FLEET

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

TABLE OF CONTENTS

 

     PAGE

ARTICLE I DEFINITIONS

   2

1.1 Basic Plan

   2

1.2 Beneficiary

   2

1.3 Benefit Commencement Date

   2

1.4 Cash Balance Participant

   2

1.5 Code

   2

1.6 Committee

   2

1.7 Company

   2

1.8 Delink Calculation Date

   3

1.9 Global Human Resources Group

   3

1.10 Participant

   3

1.11 Participating Employer

   3

1.12 Plan

   3

1.13 Plan Year

   3

1.14 Post-2004 Benefit

   3

1.15 Post-2004 Cash Balance Benefit

   3

1.16 Post-2004 Traditional Benefit

   3

1.17 Pre-2005 Benefit

   4

1.18 Pre-2005 Cash Balance Benefit

   4

1.19 Pre-2005 Traditional Benefit

   4

1.20 Termination of Employment

   4

1.21 Traditional Participant

   4

1.22 Vesting Service

   4

ARTICLE II SOURCE OF BENEFIT PAYMENTS

   5

2.1 Obligation of Company

   5

2.2 No Funding Required

   5

2.3 No Claim to Specific Benefits

   5

ARTICLE III BENEFITS

   6

3.1 Pre-2005 Traditional Benefit

   6

3.2 Post-2004 Traditional Benefit

   6

3.3 Pre-2005 Cash Balance Benefit

   7

3.4 Post-2004 Cash Balance Benefit

   8

3.5 Payment of Pre-2005 Benefits to Participants

   9

3.6 Payment of Post-2004 Benefits to Participants with a Post-2004 Benefit on
August 28, 2006

   10

3.7 Payment of Post-2004 Benefits to New Participants after August 28, 2006

   12

3.8 General Payment Provisions for Post-2004 Benefits

   12

3.9 Vesting

   13

 

i



--------------------------------------------------------------------------------

3.10 Other Payment Provisions

   13

ARTICLE IV ADMINISTRATION

   14

4.1 Committee

   14

ARTICLE V AMENDMENT OR TERMINATION OF PLAN

   15

5.1 Amendment and Termination

   15

ARTICLE VI MISCELLANEOUS

   16

6.1 Assignment or Alienation

   16

6.2 Limitation of Rights

   17

6.3 Receipt and Release

   17

6.4 Governing Law

   17

6.5 Status Under ERISA

   17

6.6 Compliance with Section 409A of the Code

   17

6.7 Severability

   17

6.8 Headings and Subheadings

   18

6.9 Nonduplication of Benefits

   18

6.10 Social Security Tax

   18

6.11 Claims Procedure

   18

6.12 Payment for Benefit of Incapacitated Individual

   18

6.13 Limited Effect of Restatement

   18

6.14 Binding Effect

   19

APPENDIX A – Special Rules for Service With Acquired Entities

   Appendix A-1

 

ii



--------------------------------------------------------------------------------

RETIREMENT INCOME ASSURANCE PLAN FOR LEGACY FLEET

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

THIS INSTRUMENT OF AMENDMENT AND RESTATEMENT is executed by BANK OF AMERICA
CORPORATION, a Delaware corporation (the “Corporation”);

Statement of Purpose

The Corporation sponsors the Retirement Income Assurance Plan for Legacy Fleet
(the “Plan”). The purpose of the Plan is to provide benefits, on a non-qualified
and unfunded basis, to certain associates whose benefits under The Bank of
America Pension Plan for Legacy Fleet, a component document of The Bank of
America Pension Plan for Legacy Companies (the “Basic Plan”), are adversely
affected by the limitations of Sections 401(a)(17) and 415 of the Internal
Revenue Code, as well as any other limitations that may be placed on highly
compensated participants under such plans.

The Corporation is amending and restating the Plan effective January 1, 2009 as
set forth herein to (i) reflect relevant changes in the amendment and
restatement of the Basic Plan and (ii) otherwise meet current needs.

NOW, THEREFORE, for the purposes aforesaid, the Corporation hereby amends and
restates the Plan effective January 1, 2009 to consist of the following
Articles I through VII:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Unless defined herein, any word, phrase or term used in the Plan shall have the
meaning given to it in the Basic Plan. However, the following terms have the
following meanings unless a different meaning is clearly required by the
context:

 

1.1 Basic Plan

The Bank of America Pension Plan for Legacy Fleet, a component document of The
Bank of America Pension Plan for Legacy Companies, as amended and in effect from
time to time.

 

1.2 Beneficiary

The “beneficiary” of a Participant under the Basic Plan unless the Participant
elects a different Beneficiary for purposes of the Plan in accordance with such
procedures as the Global Human Resources Group may establish from time to time.
If there is no Beneficiary election in effect under the Basic Plan or the Plan
at the time of a Participant’s death, or if the designated Beneficiary fails to
survive the Participant, then the Beneficiary shall be the Participant’s
surviving spouse, or if there is no surviving spouse, the Participant’s estate.

 

1.3 Benefit Commencement Date

The date that a Participant’s Pre-2005 Benefit and/or Post-2004 Benefit, as
applicable, is paid or begins to be paid.

 

1.4 Cash Balance Participant

A Participant who is a Cash Balance Participant under the Basic Plan and whose
benefits under the Basic Plan are limited by Section 415 or 401(a)(17) of the
Code.

 

1.5 Code

The Internal Revenue Code of 1986, as amended. References to the Code shall
include the valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.

 

1.6 Committee

The Bank of America Corporate Benefits Committee.

 

1.7 Company

Bank of America Corporation, a Delaware corporation, and any successor thereto.

 

2



--------------------------------------------------------------------------------

1.8 Delink Calculation Date

The date determined by the Global Human Resources Group that is no more than 75
days after the Participant’s Termination of Employment.

 

1.9 Global Human Resources Group

The Global Human Resources Group of the Company.

 

1.10 Participant

 

  (a) A Cash Balance Participant; and

 

  (b) A Traditional Participant.

 

1.11 Participating Employer

The Company, each subsidiary or affiliate that adopts and participates in the
Plan and each successor corporation that continues the Plan.

 

1.12 Plan

The Retirement Income Assurance Plan for Legacy Fleet as in effect from time to
time.

 

1.13 Plan Year

The 12-month period commencing January 1 and ending the following December 31.

 

1.14 Post-2004 Benefit

 

  (a) For a Cash Balance Participant, the Post-2004 Cash Balance Benefit; and

 

  (b) For a Traditional Participant, the Post-2004 Traditional Benefit.

 

1.15 Post-2004 Cash Balance Benefit

The benefit payable under the Plan to a Cash Balance Participant (or the Cash
Balance Participant’s Beneficiary) with respect to amounts that become earned or
vested after December 31, 2004, determined as of the Cash Balance Participant’s
Benefit Commencement Date in accordance with Section 3.4.

 

1.16 Post-2004 Traditional Benefit

The benefit payable under the Plan to a Traditional Participant (or the
Traditional Participant’s Beneficiary) with respect to amounts that become
earned or vested after December 31, 2004, determined as of the Traditional
Participant’s Benefit Commencement Date in accordance with Section 3.2.

 

3



--------------------------------------------------------------------------------

1.17 Pre-2005 Benefit

 

  (a) For a Cash Balance Participant, the Pre-2005 Cash Balance Benefit; and

 

  (b) For a Traditional Participant, the Pre-2005 Traditional Benefit.

 

1.18 Pre-2005 Cash Balance Benefit

The benefit payable under the Plan to a Cash Balance Participant (or the Cash
Balance Participant’s Beneficiary) with respect to amounts earned and vested as
of December 31, 2004, determined as of the Cash Balance Participant’s Benefit
Commencement Date in accordance with Section 3.3.

 

1.19 Pre-2005 Traditional Benefit

The benefit payable under the Plan to a Traditional Participant (or the
Traditional Participant’s Beneficiary) with respect to amounts earned and vested
as of December 31, 2004, determined as of the Traditional Participant’s Benefit
Commencement Date in accordance with Section 3.1.

 

1.20 Termination of Employment

For purposes of the Plan whether a “Termination of Employment” has occurred
shall be determined consistent with the requirements of Section 409A of the Code
and the Bank of America 409A Policy to the extent applicable.

 

1.21 Traditional Participant

A Participant who is a Traditional Participant under the Basic Plan and whose
benefits under the Basic Plan are limited by Section 415 or 401(a)(17) of the
Code.

 

1.22 Vesting Service

Vesting Service as defined under the Basic Plan.

 

4



--------------------------------------------------------------------------------

ARTICLE II

SOURCE OF BENEFIT PAYMENTS

 

2.1 Obligation of Company

The Company will establish on its books a liability with respect to its
obligation for benefits payable under the Plan to Participants (and their
Beneficiaries). Each Participant and Beneficiary will be an unsecured general
creditor of the Company with respect to all benefits payable under the Plan.

 

2.2 No Funding Required

Nothing in the Plan will be construed to obligate the Company to fund the Plan.
However, the Company may but shall not be required to establish a trust of which
the Company is treated as the owner under Subpart E of Subchapter J, Chapter 1
of the Code (a “grantor trust”) and may deposit funds with the trustee of the
trust sufficient to satisfy the benefits provided under the Plan. If the Company
establishes such a grantor trust and, if at the time of a “change of control” as
defined in the trust, the trust has not been fully funded, the Company shall,
within the time and manner specified under such trust, deposit in such trust
amounts sufficient to satisfy all obligations under the Plan as of the date of
deposit. In all events the Company shall remain ultimately liable for the
benefits payable under the Plan, and, to the extent the assets at the disposal
of the trustee are insufficient to enable the trustee to satisfy all benefits,
the Company shall pay all such benefits necessary to meet its obligations under
the Plan.

 

2.3 No Claim to Specific Benefits

Nothing in the Plan will be construed to give any individual rights to any
specific assets of the Company, or any other person or entity.

 

5



--------------------------------------------------------------------------------

ARTICLE III

BENEFITS

 

3.1 Pre-2005 Traditional Benefit

 

  (a) Amount of Pre-2005 Traditional Benefit: The amount of the Pre-2005
Traditional Benefit payable under the Plan to a Traditional Participant (or to
the Traditional Participant’s Beneficiary, in the event of the Traditional
Participant’s death) is the Traditional Participant’s accrued benefit as of
December 31, 2004 determined in accordance with subsection (b) of this Section,
valued as a single life annuity at the Traditional Participant’s Benefit
Commencement Date using Basic Plan assumptions in effect at the Traditional
Participant’s Delink Calculation Date.

 

  (b) Traditional Participant’s Accrued Benefit as of December 31, 2004: A
Traditional Participant’s accrued benefit as of December 31, 2004 is equal to
Amount A minus Amount B, assuming benefits commence on January 1, 2005 as a
single life annuity and based on the Traditional Participant’s Vesting Service
through December 31, 2004 and age as of January 1, 2005, where:

 

  (i) Amount A is the amount of the accrued benefit the Traditional Participant
(or Beneficiary) would have been entitled to receive under the Basic Plan as of
December 31, 2004 if “earnings” under the Basic Plan included deferrals of base
pay, commissions or non-discretionary incentive pay made under the Bank of
America 401(k) Restoration Plan; provided, however, that if the limits of
Section 1.16(c)(i) of the Basic Plan apply to the Traditional Participant, such
deferrals will be taken into account under this Section only to the extent the
deferrals, when added to the commissions, non-discretionary incentive pay and
actual base pay previously counted under the Basic Plan in the same year, do not
exceed the limit described in Section 1.16(c)(i) of the Basic Plan, and the
limitations of Sections 401(a)(17) and 415 of the Code (and the provisions of
the Basic Plan applying those limitations) did not exist; and

 

  (ii) Amount B is the amount of the accrued benefit payable to the Traditional
Participant (or Beneficiary) under the Basic Plan as of December 31, 2004.

 

3.2 Post-2004 Traditional Benefit

 

  (a)

Amount of Post-2004 Traditional Benefit: The amount of the Post-2004 Traditional
Benefit payable under the Plan to a Traditional Participant (or to the
Traditional Participant’s Beneficiary, in the event of the Traditional
Participant’s death) is the difference between (i) the lump sum value of the
total accrued benefit payable to the Traditional Participant at the Traditional
Participant’s Delink Calculation Date determined in accordance with subsection
(b) of this

 

6



--------------------------------------------------------------------------------

 

Section and (ii) the lump sum value of the Traditional Participant’s accrued
benefit as of December 31, 2004 (determined in accordance with Section 3.1(b))
as of the first day of the month on or after the Traditional Participant’s
Delink Calculation Date using the Basic Plan assumptions in effect on the first
day of the month on or after the Traditional Participant’s Delink Calculation
Date (but not less than zero). The Post-2004 Traditional Benefit is valued as of
the Traditional Participant’s Benefit Commencement Date using Basic Plan
assumptions.

 

  (b) Lump Sum Value of Total Accrued Benefit: The lump sum value of the total
accrued benefit payable under the Plan to a Traditional Participant (or to the
Traditional Participant’s Beneficiary, in the event of the Traditional
Participant’s death) at the Traditional Participant’s Delink Calculation Date is
equal to Amount A minus Amount B, assuming that benefits commence as of the
first day of the month on or after the Traditional Participant’s Delink
Calculation Date as a single life annuity and based on the Traditional
Participant’s Vesting Service and age as of the Traditional Participant’s Delink
Calculation Date, valued as a lump sum using the Basic Plan assumptions in
effect on the first day of the month on or after the Traditional Participant’s
Delink Calculation Date where:

 

  (i) Amount A is the amount of the accrued benefit the Traditional Participant
(or Beneficiary) would have been entitled to receive under the Basic Plan as of
the first day of the month on or after the Traditional Participant’s Delink
Calculation Date if “earnings” under the Basic Plan included deferrals of base
pay, commissions or non-discretionary incentive pay made under the Bank of
America 401(k) Restoration Plan; provided, however, that if the limits of
Section 1.16(c)(i) of the Basic Plan apply to the Traditional Participant, such
deferrals will be taken into account under this Section 3.2(b) only to the
extent the deferrals, when added to the commissions, non-discretionary incentive
pay and actual base pay previously counted under the Basic Plan in the same
year, do not exceed the limit described in Section 1.16(c)(i) of the Basic Plan,
and the limitations of Sections 401(a)(17) and 415 of the Code (and the
provisions of the Basic Plan applying those limitations) did not exist; and

 

  (ii) Amount B is the amount of the accrued benefit payable to the Traditional
Participant (or Beneficiary) under the Basic Plan as of the first day of the
month on or after the Traditional Participant’s Delink Calculation Date.

 

3.3 Pre-2005 Cash Balance Benefit

 

  (a) Amount of Pre-2005 Cash Balance Benefit: The amount of the Pre-2005 Cash
Balance Benefit payable under the Plan to a Cash Balance Participant (or to the
Cash Balance Participant’s Beneficiary, in the event of the Cash Balance
Participant’s death) is the Cash Balance Participant’s account balance as of
December 31, 2004 determined in accordance with subsection (b) of this Section,
increased with interest credits from December 31, 2004 to the Benefit
Commencement Date using the Basic Plan’s interest crediting rates.

 

7



--------------------------------------------------------------------------------

  (b) Pre-2005 Account Balance at December 31, 2004: The Cash Balance
Participant’s pre-2005 account balance at December 31, 2004 is determined as
Amount A minus Amount B, based on the Basic Plan assumptions and the Cash
Balance Participant’s Vesting Service and age as of December 31, 2004 where:

 

  (i) Amount A is the amount of the benefit the Cash Balance Participant (or
Beneficiary) would have been entitled to receive under the Basic Plan as of
December 31, 2004 (expressed as a lump sum if not otherwise a lump sum) if
“earnings” under the Basic Plan included deferrals of base pay, commissions or
non-discretionary incentive pay made under the Bank of America 401(k)
Restoration Plan; provided, however, that if the limits of Section 1.16(c)(i) of
the Basic Plan apply to the Cash Balance Participant, such deferrals will be
taken into account under this Section only to the extent the deferrals, when
added to the commissions, non-discretionary incentive pay and actual base pay
previously counted under the Basic Plan in the same year, do not exceed the
limit described in Section 1.16(c)(i) of the Basic Plan, and “earnings” under
the Basic Plan were not limited by Section 401(a)(17) of the Code, and the
limitations of Section 415 of the Code (and provisions of the Basic Plan
applying those limitations) did not exist; and

 

  (ii) Amount B is the amount of the benefit payable to the Cash Balance
Participant (or Beneficiary) under the Basic Plan as of December 31, 2004
(expressed as a lump sum if not otherwise a lump sum).

 

3.4 Post-2004 Cash Balance Benefit

 

  (a) Amount of Post-2004 Cash Balance Benefit: The amount of the Post-2004 Cash
Balance Benefit payable under the Plan to a Cash Balance Participant (or to the
Cash Balance Participant’s Beneficiary, in the event of the Cash Balance
Participant’s death) is the difference between (i) the Cash Balance
Participant’s total account balance at the Cash Balance Participant’s Delink
Calculation Date determined in accordance with subsection (b) of this Section
and (ii) the Cash Balance Participant’s pre-2005 account balance at December 31,
2004 (determined in accordance with Section 3.3(b)), increased with interest
from December 31, 2004 to the Delink Calculation Date (but not less than zero).
The Post-2004 Cash Balance Benefit is increased with interest credits from the
Cash Balance Participant’s Delink Calculation Date to the last business day
immediately preceding complete distribution of the Post-2004 Cash Balance
Benefit using the Basic Plan’s interest crediting rates.

 

  (b) Total Account Balance at Delink Calculation Date: The total account
balance at Delink Calculation Date is determined as Amount A minus Amount B,
based on the Basic Plan assumptions and the Cash Balance Participant’s Vesting
Service and age as of the Delink Calculation Date where:

 

8



--------------------------------------------------------------------------------

  (i) Amount A is the amount of the benefit the Cash Balance Participant (or
Beneficiary) would have been entitled to receive under the Basic Plan as of the
Cash Balance Participant’s Delink Calculation Date (expressed as a lump sum if
not otherwise a lump sum) if “earnings” under the Basic Plan included deferrals
of base pay, commissions or non-discretionary incentive pay made under the Bank
of America 401(k) Restoration Plan; provided, however, that if the limits of
Section 1.16(c)(i) of the Basic Plan apply to the Cash Balance Participant, such
deferrals will be taken into account under this subsection only to the extent
the deferrals, when added to the commissions, non-discretionary incentive pay
and actual base pay previously counted under the Basic Plan in the same year, do
not exceed the limit described in Section 1.16(c)(i) of the Basic Plan, and
“earnings” under the Basic Plan were not limited by Section 401(a)(17) of the
Code but were limited to an annual maximum of $250,000, and the limitations of
Section 415 of the Code (and provisions of the Basic Plan applying those
limitations) did not exist; and

 

  (ii) Amount B is the benefit payable to the Cash Balance Participant (or
Beneficiary) under the Basic Plan as of the Cash Balance Participant’s Delink
Calculation Date (expressed as a lump sum if not otherwise a lump sum).

Notwithstanding anything in this subsection to the contrary, if a Cash Balance
Participant experiences a Termination of Employment during the Plan Year and is
rehired within the same Plan Year, such Cash Balance Participant’s “earnings”
for the Plan Year may exceed $250,000 only to the extent necessary to allow such
Cash Balance Participant to reach the Section 401(a)(17) of the Code limit in
the Basic Plan.

 

3.5 Payment of Pre-2005 Benefits to Participants

 

  (a) Payment of Pre-2005 Traditional Benefits to Traditional Participants: The
Pre-2005 Traditional Benefit payable under the Plan to or in respect of a
Traditional Participant shall be paid in the same form, commence at the same
time, and be paid under the same terms and conditions as the benefits paid to
the Traditional Participant under the Basic Plan. Such Traditional Participant’s
benefit payment election under the Basic Plan shall be treated as the
Traditional Participant’s benefit payment election under the Plan with respect
to Pre-2005 Traditional Benefit.

 

  (b) Payment of Pre-2005 Cash Balance Benefits to Cash Balance Participants:

 

  (i)

A Cash Balance Participant shall separately elect the form and timing of the
Cash Balance Participant’s Pre-2005 Cash Balance Benefit under the Plan and
benefits under the Basic Plan. Such election under the Plan, or change in any
prior election, shall be made on a form approved by the Global Human Resources
Group. An election under this subsection is not

 

9



--------------------------------------------------------------------------------

 

treated as effective unless filed with the Global Human Resources Group at least
one year before the Cash Balance Participant’s Termination of Employment, except
that a Cash Balance Participant may file an election, which will be treated as
effective, before the Cash Balance Participant’s Termination of Employment if
(A) the election substitutes one form of annuity distribution for another form
of annuity distribution that had been timely elected and (B) such later-elected
form is the form of distribution that the Cash Balance Participant elects under
the Basic Plan.

 

  (ii) A Cash Balance Participant who does not have a valid, timely election in
effect for the Pre-2005 Cash Balance Benefit on the day before such Cash Balance
Participant’s Termination of Employment shall have the Pre-2005 Cash Balance
Benefit promptly paid out in a lump sum following Termination of Employment.

 

  (iii) Notwithstanding the foregoing provisions of this Section, if the value
of a Cash Balance Participant’s Pre-2005 Cash Balance Benefit under the Plan at
the time of Termination of Employment is $10,000 or less, the Cash Balance
Participant’s Pre-2005 Cash Balance Benefit shall be paid out in a lump sum as
soon as administratively practicable following Termination of Employment.

 

  (c) Death Benefits: In the event of the death of the Participant, Pre-2005
Benefits under the Plan will become payable to the Participant’s Beneficiary,
under the same terms and conditions specified in the Basic Plan.

 

3.6 Payment of Post-2004 Benefits to Participants with a Post-2004 Benefit on
August 28, 2006

 

  (a) 2006 One-Time Payment Election: Subject to the provisions of Section 3.8,
each Participant with a Post-2004 Benefit on August 28, 2006 had an opportunity
during 2006 to make a one-time payment election applicable to such Participant’s
Post-2004 Benefit. Each such Participant was able to elect from among the
available payment methods set forth in subsection (b) of this Section, and such
election was effective as of January 1, 2007. Absent such a payment election,
the Participant’s Post-2004 Benefit will be paid in a single lump sum during the
first 90 days of the calendar year following the Participant’s Termination of
Employment unless the Participant subsequently changes the payment election as
provided in subsection (c) of this Section.

 

  (b) Available Payment Methods: Subject to the provisions of Section 3.8,
effective January 1, 2007, for the payment of Post-2004 Benefits, a
Participant’s vested Post-2004 Benefit shall be paid in a single lump sum during
the first 90 days of the calendar year following the Participant’s Termination
of Employment unless the Participant elects to receive payment of such
Participant’s vested Post-2004 Benefit in one of the following forms:

 

10



--------------------------------------------------------------------------------

  (i) Lump Sum Payment in Specified Year: A single lump sum during the first 90
days of the later of (A) the calendar year following the Participant’s
Termination of Employment and (B) the calendar year elected by the Participant
(but no later than the calendar year in which the Participant reaches age 75).

 

  (ii) Annual Installments Commencing following Termination of Employment:
Annual installment payments over a period of years elected by the Participant
not to exceed 10 commencing during the first 90 days of the calendar year
following the Participant’s Termination of Employment.

 

  (iii) Annual Installments Commencing in Specified Year: Annual installment
payments over a period of years elected by the Participant not to exceed 10
commencing during the first 90 days of the later of (A) the calendar year
following the Participant’s Termination of Employment and (B) the calendar year
elected by the Participant (but not later than the calendar year in which the
Participant reaches age 75).

 

  (c) Subsequent Changes to Payment Elections: A Participant may change the
timing or form of payment applicable under subsection (b) of this Section, or
the timing or form of payment subsequently elected under this subsection, with
respect to the Post-2004 Benefit only if (i) such election is made at least 12
months prior to January 1 of the Plan Year in which the payment of the vested
Post-2004 Benefit would have otherwise been made or commenced and (ii) the
effect of such election is to defer such payment by at least 5 years; provided,
however, that no election to change the timing or form of payment may be made if
the date the payment of the vested Post-2004 Benefit would have otherwise been
made or commenced is less than 5 years from the calendar year in which the
Participant would have attained age 75. In the event that a Participant’s
election made pursuant to this subsection does not comply with the requirements
of this subsection, such election shall be void and the timing and form of
payment in effect at the time of such voided election governs.

 

  (d) Timing and Amount of Annual Installments: Subject to the provisions of
Section 3.8, for a vested Post-2004 Benefit payable as annual installments under
subsection (b)(ii) or (b)(iii) of this Section, the first installment shall be
paid during the first 90 days of the calendar year following the Participant’s
Termination of Employment or the calendar year elected by the Participant, as
applicable, and each subsequent installment shall be paid during the first 90
days of each subsequent calendar year during the elected payment period. The
amount of each installment payment shall equal the Post-2004 Benefit as of the
last business day immediately preceding the applicable payment date divided by
the number of remaining installments (including the installment then payable).

 

11



--------------------------------------------------------------------------------

3.7 Payment of Post-2004 Benefits to New Participants after August 28, 2006

 

  (a) Timing and Form of Payment: Subject to the provisions of subsection (b) of
this Section and Section 3.8, the vested Post-2004 Benefit of a Participant who
first becomes a Participant after August 28, 2006 shall be payable during the
first 90 days of the calendar year following the Plan Year in which the
Participant’s Termination of Employment occurs in a single lump sum payment.

 

  (b) Subsequent Changes to Timing of Payment: A Participant may change the
timing (but not the form) of payment provided under subsection (a) of this
Section, or the timing (but not the form) of payment subsequently elected under
this subsection, with respect to the Post-2004 Benefit only if (i) such election
is made at least 12 months prior to January 1 of the Plan Year in which the
payment of the Post-2004 Benefit would have otherwise been made and (ii) the
effect of such election is to defer such payment by at least 5 years; provided,
however, that no election to change the timing of payment may be made if the
date the payment of the Post-2004 Benefit would have otherwise commenced is less
than 5 years from the calendar year in which the Participant would have attained
age 75. In the event that a Participant’s election made pursuant to this
subsection does not comply with the requirements of this subsection, such
election shall be void and the timing of payment in effect at the time of such
voided election governs.

 

3.8 General Payment Provisions for Post-2004 Benefits

 

  (a) Payments of Post-2004 Benefits to Participants Who Terminate Employment
Prior to January 1, 2007:

 

  (i) Traditional Participants: Payments of the Post-2004 Traditional Benefit to
any Traditional Participant whose Termination of Employment occurs prior to
January 1, 2007 and who has an Annuity Starting Date under the Basic Plan prior
to January 1, 2007 shall be made in accordance with the provisions of
Section 3.5(a) of the Plan at the same time and in the same form as if such
Post-2004 Traditional Benefit were a Pre-2005 Traditional Benefit.

 

  (ii) Cash Balance Participants: Payments of the Post-2004 Cash Balance Benefit
to any Cash Balance Participant whose Termination of Employment occurs prior to
January 1, 2007 shall be made in accordance with the provisions of
Section 3.5(b) at the same time and in the same form as if such Post-2004 Cash
Balance Benefit were a Pre-2005 Cash Balance Benefit.

 

  (b)

Automatic Lump Sum Payment for Cash Balance Participants: Notwithstanding any
provision in the Plan to the contrary, but subject to the provisions of
subsection (d) of this Section, if applicable, a Cash Balance Participant’s
Post-2004 Benefit shall be payable in a single cash payment during the first 90
days of the calendar year following the Participant’s Termination of

 

12



--------------------------------------------------------------------------------

 

Employment if the sum of the Pre-2005 Cash Balance Benefit and the Post-2004
Cash Balance Benefit determined at the Delink Calculation Date is $10,000 or
less, or the Participant is vested but has less than 5 years of Vesting Service.

 

  (c) Death of a Participant: If a Participant dies before having been paid the
Participant’s entire Post-2004 Benefit (including a Participant receiving
installment payments), the remaining unpaid balance of the Post-2004 Benefit
shall be payable to the Participant’s Beneficiary in a single cash payment
within 90 days following the end of the Plan Year in which the Participant dies;
provided, however, that if the Global Human Resources Group is not provided with
sufficient advance notice of the Participant’s death to pay the Post-2004
Benefit within 90 days following the Plan Year in which the Participant dies,
then payment shall be made within 90 days after the end of the Plan Year in
which such notice of death is received by the Global Human Resources Group.

 

  (d) Special Provisions for “Specified Employees”: Notwithstanding any
provision in the Plan to the contrary, to the extent applicable, in no event
shall any payment hereunder be made to a “specified employee” within the meaning
of Section 409A of the Code earlier than 6 months after the date of the
Participant’s Termination of Employment, except in connection with the
Participant’s death. If a specified employee’s Termination of Employment occurs
before July 1 of a Plan Year, the earliest date that the specified employee’s
Post-2004 Benefit shall be paid is during the first 90 days of the calendar year
following the Participant’s Termination of Employment. If a specified employee’s
Termination of Employment occurs on or after July 1 in a calendar year, the
earliest date that the specified employee’s Post-2004 Benefit shall be paid is
during the first 90 days of the second calendar year following the Participant’s
Termination of Employment.

 

3.9 Vesting

If a Participant or Beneficiary is not entitled to receive a benefit under the
Basic Plan because the benefit is not vested, the Participant or Beneficiary
shall also not be entitled to receive benefits under the Plan.

 

3.10 Other Payment Provisions

To be effective, any elections under this Article shall be made on such form, at
such time and pursuant to such procedures as determined by the Global Human
Resources Group in its sole discretion from time to time.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION

 

4.1 Committee

The Plan shall be administered by the Committee (although certain provisions of
the Plan shall be administered by the Global Human Resources Group as specified
herein). The Committee shall have full discretionary authority to interpret the
provisions of the Plan, and decide all questions and settle all disputes which
may arise in connection with the Plan, and may establish its own operative and
administrative rules and procedures in connection therewith, provided such
procedures are consistent with the requirements of Section 503 of ERISA. All
interpretations, decisions and determinations made by the Committee will be
binding on all persons concerned. No member of the Committee who is a
Participant in the Plan may vote or otherwise participate in any decision or act
with respect to a matter relating solely to such member (or to such member’s
Beneficiaries). Not in limitation, but in amplification, of the foregoing
provisions of this Section, the Committee has the duty and power to modify or
supplement any Plan accounting method, practice or procedure, make any
adjustments to accounts or modify or supplement any other aspect of the
operation or administration of the Plan in such manner and to such extent
consistent with and permitted by the Code that the Committee deems necessary or
appropriate to correct errors and mistakes, to effect proper and equitable
account adjustments or otherwise to ensure the proper and appropriate
administration and operation of the Plan.

 

14



--------------------------------------------------------------------------------

ARTICLE V

AMENDMENT OR TERMINATION OF PLAN

 

5.1 Amendment and Termination

The Plan may be amended or terminated in writing by the Committee or the Company
in any manner at any time. Notwithstanding the previous sentence, no such
amendment or termination shall reduce the amount of a Participant’s benefit or
the Participant’s distribution rights related thereto as determined under the
provisions of the Plan in effect immediately prior to such amendment or
termination, and this second sentence of this Article is irrevocable and may not
be amended.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

 

6.1 Assignment or Alienation

 

  (a) Except as provided in subsection (b) of this Section or as otherwise
required by applicable law, the interest hereunder of any Participant or
Beneficiary shall not be alienable by the Participant or Beneficiary by
assignment or any other method and will not be subject to be taken by the
Participant’s or Beneficiary’s creditors by any process whatsoever, and any
attempt to cause such interest to be so subjected shall not be recognized.

 

  (b) All or a portion of a Participant’s benefit under the Plan may be paid to
another person as specified in a “Qualified Domestic Relations Order.” For this
purpose, a “Qualified Domestic Relations Order” means a judgment, decree, or
order (including the approval of a settlement agreement) which is:

 

  (i) issued pursuant to a State’s domestic relations law;

 

  (ii) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant;

 

  (iii) creates or recognizes the right of a spouse, former spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

 

  (iv) provides for payment in an immediate lump sum as soon as practicable
after the Committee determines that a Qualified Domestic Relations Order exists;
and

 

  (v) meets such other requirements established by the Committee.

 

  (c) The Committee shall determine whether any document received by it is a
Qualified Domestic Relations Order. In making this determination, the Committee
may consider:

 

  (i) the rules applicable to “domestic relations orders” under Section 414(p)
of the Code and Section 206(d) of ERISA;

 

  (ii) the procedures used under the Basic Plan to determine the qualified
status of domestic relations orders; and

 

  (iii) such other rules and procedures as it deems relevant.

 

16



--------------------------------------------------------------------------------

6.2 Limitation of Rights

Neither the establishment of the Plan, nor any amendment thereof, nor the
payment of any benefits will be construed as giving any individual any legal or
equitable right against the Company, any Participating Employer, or the
Committee. In no event will the Plan be deemed to constitute a contract between
any Employee and the Company, a Participating Employer, or the Committee. The
Plan shall not be deemed to be consideration for, or an inducement for, the
performance of services by any employee of a Participating Employer.

 

6.3 Receipt and Release

Any payment under the Plan to any Participant or Beneficiary, or to any
individual as described in Section 6.12 shall be in satisfaction of all claims
with respect to benefits under the Plan against the Company, any Participating
Employer, and the Committee.

 

6.4 Governing Law

The Plan will be construed, administered, and governed in accordance with the
laws of the State of North Carolina, except to the extent such laws are
preempted by federal law.

 

6.5 Status Under ERISA

The Plan is maintained for purposes of providing deferred compensation for a
select group of management or highly compensated employees. In addition, to the
extent that the Plan makes up benefits limited under the Basic Plan as a result
of Section 415 of the Code, the Plan shall be considered an “excess benefit
plan” within the meaning of ERISA.

 

6.6 Compliance with Section 409A of the Code

The Plan is intended to comply with Section 409A of the Code, with respect to
amounts earned or vested under the Plan after 2004. Further, the Plan is
intended to be operated and administered in a manner (a) that will not
constitute a “material modification” of the Plan for purposes of the effective
date provisions of Section 409A of the Code or (b) that would otherwise cause
amounts earned and vested prior to 2005 to become subject to the requirements of
Section 409A of the Code. Notwithstanding any provision of the Plan to the
contrary, the Plan shall be interpreted, operated and administered in a manner
consistent with this intent.

 

6.7 Severability

If any provision of the Plan is held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions shall continue to be fully
effective.

 

17



--------------------------------------------------------------------------------

6.8 Headings and Subheadings

Headings and subheadings are inserted for convenience only and are not to be
considered in the construction of the provisions of the Plan.

 

6.9 Nonduplication of Benefits

The benefits payable to a Participant under this Plan shall be reduced on an
Actuarial Equivalent basis by the benefit such Participant earned under any
other similar nonqualified excess defined benefit plan that does not provide for
a reduction of benefits under such plan, for benefits payable under this Plan,
to the extent that the benefits under such plan were accrued upon the
Participant’s service that was included as credited service under this Plan.

 

6.10 Social Security Tax

Subject to the requirements of Section 3121(v)(2) of the Code, the Committee has
the full discretion and authority to determine when Federal Insurance
Contribution Act (“FICA”) taxes on a Participant’s Plan benefit or account are
paid and whether any portion of such FICA taxes shall be withheld from the
Participant’s wages or deducted from the Participant’s benefit or account.

 

6.11 Claims Procedure

Any claim for benefits under the Plan by a Participant or Beneficiary shall be
made in accordance with the claims procedures set forth in the Basic Plan.

 

6.12 Payment for Benefit of Incapacitated Individual

In the event any amount becomes payable under the provisions of the Plan to a
Participant, Beneficiary, or other person who is a minor or an incompetent,
whether or not declared incompetent by a court, such amount may be paid directly
to the minor or incompetent person or to such person’s fiduciary (or
attorney-in-fact in the case of an incompetent) as the Global Human Resources
Group, in its sole discretion, may decide, and the Global Human Resources Group
shall not be liable to any person for any such decision or any payment pursuant
thereto.

 

6.13 Limited Effect of Restatement

Notwithstanding anything to the contrary contained in the Plan, to the extent
permitted by ERISA and the Code, this instrument shall not affect the
availability, amount, form or method of payment of benefits being paid before
the effective date hereof to any Participant for former Participant (or a
Beneficiary of either) in the Plan who is not an active Participant on or after
the effective date hereof, said availability, amount, form or method of payment
of benefits, if any, to be determined in accordance with the applicable
provisions of the Plan as in effect prior to the effective date hereof.

 

18



--------------------------------------------------------------------------------

6.14 Binding Effect

The Plan (including any and all amendments thereto) shall be binding upon the
Participating Employers, their respective successors and assigns, and upon the
Participants and their Beneficiaries and their respective heirs, executors,
administrators, personal representatives and all other persons claiming by,
under or through any of them.

IN WITNESS WHEREOF, Bank of America Corporation has caused the Plan to be
executed by its duly authorized officer this 18th day of December, 2009.

 

BANK OF AMERICA CORPORATION By:   /s/ Mark S. Behnke  

Mark S. Behnke

Global Compensation, Benefits and

Shared Services Executive

 

19



--------------------------------------------------------------------------------

APPENDIX A

SPECIAL RULES FOR SERVICE WITH ACQUIRED ENTITIES

This Appendix A is part of the Plan and contains special rules applicable only
to the Participants described herein. If provisions of this Appendix A conflict
with any other provisions of the Plan with respect to such Participants, the
provisions of this Appendix A shall govern.

 

A. Shawmut National Corporation

 

  1. The Shawmut National Corporation Excess Benefit Plan (“Shawmut Excess
Plan”) merged into the Plan effective as of January 1, 1997. As of that date,
the liabilities of the Shawmut Excess Plan became the liabilities of the Plan
and the Shawmut Excess Plan ceased to exist. Notwithstanding anything in the
Plan to the contrary, the benefit under the Plan of a Participant who was a
former participant in the Shawmut Excess Plan shall not be less than the benefit
such Participant would be deemed to have accrued under the terms of the Shawmut
Excess Plan as of the date this Appendix A was adopted.

 

  2. Each individual who was a participant in the Shawmut Excess Plan or the
Shawmut National Corporation Executive Supplemental Retirement Plan (“Shawmut
SERP”) immediately prior to the date as of which Shawmut National Corporation
merged with Fleet Financial Group, Inc. (predecessor to the Company), and who
became an employee of the Company or a subsidiary or affiliate as of said merger
date, became a Participant in the Plan as of January 1, 1997. This Section A of
Appendix A applies solely to former participants in the Shawmut Excess Plan or
Shawmut SERP (“Shawmut Participants”).

 

  3. The benefits of Shawmut Participants shall be determined by taking into
account the principles and provisions of Specification Schedule J of the Basic
Plan. For Traditional Participants, this includes adjustment of their
December 31, 1996 benefit, transferred from the Shawmut Excess Plan, for
increases in Average Annual Compensation after 1996.

 

  4. As of January 1, 1997, the following Cash Balance Participants shall have
the following opening amounts credited to their Cash Balance Accounts under the
Plan, which represents the total value of their benefits under the Shawmut
Excess Plan as of December 31, 1996, reduced by the deemed Shawmut Excess Plan
offset described in Section 5, where applicable, expressed as a single sum:

 

Appendix A-1



--------------------------------------------------------------------------------

       

NAME

 

  

PERSON NUMBER

 

        

OPENING CASH
BALANCE

 

     

CLAFFEE, JAMES

 

   Not Available

 

        $    2,418.50    

 

     

DELFINO, PAUL

 

   Not Available

 

        $    6,747.34    

 

     

EYLES, DAVID

 

   Not Available

 

        $  17,775.70    

 

     

FALK, MICHAEL

 

   Not Available

 

        $    1,509.82    

 

     

HEDGES JR., ROBERT

 

   Not Available

 

        $    3,074.22    

 

     

HUSTON, JOHN

 

   Not Available

 

        $    7,843.30    

 

     

MALLON, WILLIAM

 

   Not Available

 

        $    4,567.26    

 

 

  5. Because participants in the Shawmut SERP were not also participants in the
Shawmut Excess Plan, their benefit under the Plan, which is calculated by taking
into account their service with Shawmut, shall be reduced by the following
amounts, or the Actuarial Equivalent thereof, which are the benefits that they
would have accrued under the Shawmut Excess Plan as of December 31, 1996, with
Credited Service frozen as of December 1, 1995, if they had been participants in
the Shawmut Excess Plan:

 

       

NAME

 

  

PERSON
NUMBER

 

        

EXCESS PLAN OFFSET
OF MONTHLY NORMAL
RETIREMENT BENEFIT

 

     

BERGER, JOHN

 

   Not Available

 

        $     382.62    

 

     

BROMAGE, WILLIAM

 

   Not Available

 

        $     364.00    

 

     

KRAUS, EILEEN

 

   Not Available

 

        $  2,294.25    

 

     

OVERSTROM, GUNNAR

 

   Not Available

 

        $  8,170.96    

 

     

ROTTNER, SUSAN

 

   23510624

 

        $     565.74    

 

 

B. Liberty Wanger Asset Management

No employee who was employed with Liberty Wanger Asset Management, L.P. at the
time of the acquisition by Fleet National Bank (predecessor to the Company) of
the asset management business of Liberty Financial Companies, Inc., shall be a
Participant in the Plan at any time prior to January 1, 2005.

 

Appendix A-2



--------------------------------------------------------------------------------

C. Progress Investment Management Company, Inc.

Notwithstanding anything in the Plan to the contrary, Marx Cazenave, a former
employee of Progress Investment Management Company, Inc., shall not be a
Participant in the Plan, and neither Mr. Cazenave nor any Beneficiary of his
shall be entitled to a benefit under the Plan.

 

D. Fleet Capital Corporation

 

  1. Merger: The Fleet Capital Corporation Retirement Restoration Plan (“Fleet
Capital Restoration Plan”) shall merge into the Plan effective as of January 1,
2006. As of that date, the liabilities of the Fleet Capital Restoration Plan
shall become the liabilities of the Plan and the Fleet Capital Restoration Plan
shall cease to exist.

 

  2. Eligibility: This Section D of Appendix A shall apply solely to employees
who had been participants in the Fleet Capital Restoration Plan (“Fleet Capital
Participants”), determined as follows:

 

  (a) Subject to the provisions of subsections (b) and (c) of this Section 2,
the Committee shall in its sole discretion determine which Participants of the
Retirement Plan of Fleet Capital Corporation shall be entitled to participate in
the Plan. Such Participants shall be memorialized in a Schedule of Plan
Participants, which Schedule may from time to time be modified by the Committee,
and which Schedule is set forth in Section 8 of this Section D.

 

  (b) Any Plan Participant who is not included in the Schedule of Participants
described in subsection (a) of this Section, but who has accrued a benefit under
the Fleet Capital Restoration Plan as of February 28, 1997, shall cease to
accrue further benefits under the Fleet Capital Restoration Plan as of March 1,
1997, but shall continue to be a Participant with respect to benefits accrued
prior to such date until the earlier of the date such Participant ceases to be
entitled to benefits under the terms of the Plan, or the date such Participant
receives payment from a Participating Employer with respect to all amounts
accrued to him under the terms of the Plan.

 

  (c) In no event shall a Participant or Beneficiary who is not entitled to
benefits under Specification Schedule M of the Basic Plan become entitled to
benefits under the Plan.

 

  (d)

Any Plan Participant who is not included in the Schedule of Participants
described in subsection (a) of this Section 2, but who has accrued a benefit
under the Fleet Capital Restoration Plan as of June 30, 1997 shall cease to
accrue further benefits under the Fleet Capital Restoration Plan as of June 30,
1997, but shall continue to be a Participant with respect to benefits accrued
prior to such date until the

 

Appendix A-3



--------------------------------------------------------------------------------

 

earlier of the date such Participant ceases to be entitled to benefits under the
terms of the Plan, or the date such Participant receives payment from a
Participating Employer with respect to all amounts accrued to him under the
terms of the Plan.

 

  3. Amount Of Benefit: Notwithstanding Article IV, the benefits of Fleet
Capital Participants shall be determined as follows:

 

  (a) The benefit which a Participating Employer shall provide to a Fleet
Capital Participant who is eligible to participate as a Class I Participant
pursuant to the provisions of the Schedule of Participants as revised effective
June 1, 1998, or the Participant’s Beneficiary(ies) under the Plan shall equal
the benefit determined under subsection (c) of this Section 3, provided that if
such Participant’s employment with the Participating Employers is for any reason
involuntarily terminated by the Participating Employers, such Participant shall
for purposes of this Section 3 be credited with additional Years of Service
equal in number to the additional Years of Service he would have earned under
the terms of Specification Schedule M of the Basic Plan had he continued in the
employ of the Participating Employers through his Normal Retirement Date. Such
additional Years of Service shall be credited as of his date of termination of
employement.

 

  (b) The benefit which the Participating Employers shall provide to a Fleet
Capital Participant who is eligible to participate as a Class II Participant
pursuant to the provisions of the Schedule of Participants as revised effective
June 1, 1998, or the Participant’s Beneficiary(ies) under the Plan shall equal
the benefit determined under subsection (c) of this Section 3, provided that if
such Participant’s employment with the Participating Employers is for any reason
involuntarily terminated by the Participating Employers, such Participant shall
for purposes of this Section 3 be credited with additional Years of Service
equal in number to the additional Years of Service he would have earned under
the terms of Specification Schedule M of the Basic Plan had he continued in the
employ of the Participating Employers through his Early Retirement Date. Such
additional Years of Service shall be credited as of his date of termination of
employment.

 

  (c) Subject to the provisions of subsections (a) and (b) of this Section 3,
the benefit which the Participating Employers shall provide to a Fleet Capital
Participant who is eligible to participate as a Class I, Class II or Class III
Participant pursuant to the provisions of the Schedule of Participants as
revised effective June 1, 1998, or the Participant’s Beneficiary(ies) under the
Plan shall equal the excess of (i) reduced by (ii), where:

 

  (i)

equals the monthly benefit which would have been provided to such Participant or
his Beneficiary under the Specification

 

Appendix A-4



--------------------------------------------------------------------------------

 

Schedule M of the Basic Plan, calculated without regard to the following:

 

  (A) without regard to any reduction in compensation attributable to
participation in a non-qualified plan of deferred compensation;

 

  (B) without regard to any reduction in compensation attributable to
participation in Specification Schedule M of the Basic Plan if such
Specification Schedule M of the Basic Plan where administered without regard to
the provisions of Section 415 of the Code;

 

  (C) without regard to the provisions of Section 401(a)(17) of the Code;

 

  (D) without regard to the reduction in bonus earnings taken into consideration
in determining Specification Schedule M of the Basic Plan pensionable earnings
pursuant to Section 1.3(a)(ii) thereof; and

 

  (E) without regard to any reduction applicable to such Participant who is not
eligible for any early retirement subsidy otherwise available under the terms of
Specification Schedule M of the Basic Plan because of such Participant’s status
as a Highly Compensated Employee as defined in the Basic Plan; and

 

  (ii) equals the sum of (A), (B) and (C) where:

 

  (A) equals the benefit which will be provided to such Participant or his
Beneficiary under Specification Schedule M of the Basic Plan subject to the
restrictions and limitations described in paragraph (i) hereof;

 

  (B) equals the benefit, if any, accrued to such Participant or his Beneficiary
under the terms of the Restated Retirement Plan of BarclaysAmericanCorporation,
or the Restated Retirement Plan of Barclays Bank PLC, as applicable, on
January 31, 1995; and

 

  (C) equals the benefit, if any, accrued to such Participant or his Beneficiary
under the terms of the BarclaysAmericanCorporation Retirement Restoration Plan,
or the Barclays Bank PLC Retirement Restoration Plan, as applicable, on
January 31, 1995.

 

Appendix A-5



--------------------------------------------------------------------------------

  (d) The benefit which the Participating Employers shall provide to a Fleet
Capital Participant who is eligible to participate as a Class IV Participant
pursuant to the provisions of the Schedule of Participants as revised effective
June 1, 1998, or the Participant’s Beneficiary(ies) under the Plan shall equal
the excess of (i) reduced by (ii), where:

 

  (i) equals the monthly benefit which would have been provided to such
Participant or his Beneficiary under Specification Schedule M of the Basic Plan,
calculated without regard to the following:

 

  (A) subject to Item (E), without regard to any reduction in compensation
attributable to participation in a non-qualified plan of deferred compensation;

 

  (B) subject to Item (E), without regard to any reduction in compensation
attributable to participation in Specification Schedule M of the Basic Plan if
such Specification Schedule where administered without regard to the provisions
of Section 415 of the Code; (C) subject to Item (E), without regard to the
provisions of Section 401(a)(17) of the Code;

 

  (C) with respect to bonus earnings paid prior to July 1, 1997, without regard
to the reduction in bonus earnings taken into consideration in determining
Specification Schedule M of the Basic Plan pensionable earnings pursuant to
Section 1.3(a)(ii) thereof;

 

  (D) with respect to bonus earnings paid on or after July 1, 1997, without
regard to so much of the reduction in bonus earnings excluded in determining
Specification Schedule M of the Basic Plan pensionable earnings pursuant to
Section 1.3(a)(ii) thereof as does not exceed 150% of such Participant’s annual
base salary or wages taken into consideration as pensionable earnings under the
terms of the Specification Schedule M of the Basic Plan; and

 

  (E) without regard to any reduction applicable to such Participant who is not
eligible for any early retirement subsidy otherwise available under the terms of
Specification Schedule M of the Basic Plan because of such Participant’s status
as a Highly Compensated Employee as defined in the Basic Plan; and

 

  (ii) equals the sum of (A), (B) and (C) where:

 

  (A)

equals the benefit which will be provided to such Participant or his Beneficiary
under Specification Schedule M of the

 

Appendix A-6



--------------------------------------------------------------------------------

 

Basic Plan subject to the restrictions and limitations described in paragraph
(i);

 

  (B) equals the benefit, if any, accrued to such Participant or his Beneficiary
under the terms of the Restated Retirement Plan of BarclaysAmericanCorporation,
or the Restated Retirement Plan of Barclays Bank PLC, as applicable, on
January 31, 1995; and

 

  (C) equals the benefit, if any, accrued to such Participant or his Beneficiary
under the terms of the BarclaysAmericanCorporation Retirement Restoration Plan,
or the Barclays Bank PLC Retirement Restoration Plan, as applicable, on
January 31, 1995.

 

  (e) The benefit which the Participating Employers shall provide to a Fleet
Capital Participant who is eligible to participate as a Class V Participant
pursuant to the provisions of the revised Schedule of Participants as revised
effective July 1, 2000, or the Participant’s Beneficiary (ies) under the Plan
shall equal the excess of (i) reduced by (ii) where:

 

  (i) equals the monthly benefit which would have been provided to such
Participant or Beneficiary under Specification Schedule M of the Basic Plan,
calculated with regard to the following:

 

  (A) with respect to the provisions of Section 401(a)(17) of the Code;

 

  (B) with respect to bonus earnings included in determining pensionable
earnings pursuant to Section 1.3(a)(ii) of said Specification Schedule thereof
up to 20% of such Participant’s annual base salary or wages taken into
consideration as pensionable earnings under the terms of such Specification
Schedule;

 

  (C) with respect to the accrued benefit, if any, to such Participant under the
terms of the Retirement Plan for BarclaysAmerican Corporation or the Barclays
Bank PLC U.S.A. Staff Pension Plan, as applicable on January 31, 1995;

 

  (D) with respect to accrued benefit, if any, to such Participant under the
terms of the NatWest Bank, N.A. Retirement Plan determined as of December 31,
1996.

 

  (ii) is the benefit, if any, accrued to such Participant under the terms of
the Basic Plan.

 

Appendix A-7



--------------------------------------------------------------------------------

  (f) Notwithstanding any other provision of the Plan to the contrary, no amount
received by a Fleet Capital Participant as special pay, stay pay or severance
pay, including, but not limited to, any amount paid from any pool of funds
created in connection with the sale of Barclays Commercial Corporation shall be
taken into account for purposes of determining the amount of benefits payable
under the Plan.

 

  (g) Notwithstanding any other provision of the Plan to the contrary, a Fleet
Capital Participant who was a Participant in the Fleet Capital Restoration Plan
on February 28, 1997, but who is not included in the Schedule of Participants
with respect to benefits accruing on and after March 1, 1997, shall cease to
accrue Fleet Capital Restoration Plan benefits on and after March 1, 1997. The
Committee shall pay such Participants out pursuant to the provisions of
Section 4 hereof.

 

  (h) Notwithstanding any other provision of the Plan to the contrary, a Fleet
Capital Participant who was a Participant in the Fleet Capital Restoration Plan
on June 30, 1997, but who is not included in the Schedule of Participants with
respect to benefits accruing on and after July 1, 1997, shall cease to accrue
Fleet Capital Restoration Plan benefits on and after July 1, 1997. The Committee
shall pay such Participants out pursuant to the provisions of Section 4 hereof.

 

Appendix A-8



--------------------------------------------------------------------------------

  4. Form and Timing of Benefits: Payment of Plan benefits to a Fleet Capital
Participant or the Participant’s Beneficiary shall be made in accordance with
the provisions of Section 4 of the Plan. Plan benefits shall in all respects be
subject to any applicable income tax withholding under federal or state law.

 

  5. Vesting: A Fleet Capital Participant shall have the same nonforfeitable
right to benefits payable on the Participant’s behalf under the Plan as such
Participant has to benefits payable on the Participant’s behalf pursuant to the
provisions of Specification Schedule M of the Basic Plan provided, however, that
such benefits are subject to complete forfeiture to the extent that, in the sole
and exclusive discretion of the Participating Employer, such Participant is
determined to have engaged in activities, whether before or after Plan benefit
payments commence, which are both fraudulent and detrimental to a Participating
Employer.

 

  6. Definitions: All terms under Section D of Appendix A of the Plan shall have
the meaning set forth for such terms pursuant to the provisions of Specification
Schedule M of the Basic Plan.

 

  7. Amendment and Funding: This Section D of Appendix A may be amended only
with the written consent of Bank of America, N.A. All benefits determined to be
payable under the Fleet Capital Restoration Plan, and all benefits earned under
this Section D after the merger, shall be a liability of, and be paid by, Bank
of America, N.A.

 

  8. Schedule of Participants: As described in Section 2, the Schedule of Plan
Participants, executed as of September 11, 2000, is as follows:

Class II Participants

 

 

PERSON NUMBER

 

 

 

LAST NAME

 

 

 

FIRST NAME

 

 

28086101

 

 

 

Coppedge

 

 

 

Ferrell

 

 

24848406

 

 

 

Farley

 

 

 

Michael

 

 

29958700

 

 

 

Strauss

 

 

 

Philip

 

 

30119520

 

 

 

Swindells

 

 

 

William

 

Class III Participants

 

 

PERSON NUMBER

 

 

 

LAST NAME

 

 

 

FIRST NAME

 

 

30119129

 

 

 

Meyers

 

 

 

James

 

 

Appendix A-9



--------------------------------------------------------------------------------

Class IV Participants

 

 

PERSON NUMBER

 

 

 

LAST NAME

 

 

FIRST NAME

 

 

30050784

 

 

 

Ausburn

 

 

Lawrence

 

 

23735129

 

 

 

Clack

 

 

Ronald

 

 

30117855

 

 

 

Dianich

 

 

Michael Sr.

 

 

22267721

 

 

 

Dumelin

 

 

Bruce

 

 

30120791

 

 

 

Gagnon

 

 

Richard

 

 

30117694

 

 

 

Johnson

 

 

Michael

 

 

24464035

 

 

 

Meier

 

 

Alan

 

 

25059340

 

 

 

Pengelly

 

 

Audrey

 

 

29749184

 

 

 

Solomon

 

 

Stuart

Class V Participants

 

 

PERSON NUMBER

 

 

 

LAST NAME

 

 

FIRST NAME

 

21313318

 

 

 

Kreft

 

 

Ira

 

26520022

 

 

 

Tornow

 

 

Brian

 

      Not Available

 

 

 

Terry

 

 

J. Cameron

 

21551974

 

 

 

Broderick

 

 

Timothy

 

25506500

 

 

 

Clarke

 

 

Timothy

 

Appendix A-10